


EXHIBIT 10.1




Summary Sheet: Terms of Employment for Named Executive Officers for 2013


Employment Status


Pursuant to the Federal Home Loan Bank Act, the employees of the Federal Home
Loan Bank of San Francisco (the "Bank"), including the Bank's chief executive
officer, the chief operating officer, the chief financial officer and other
current named executive officers as of December 31, 2012 (Dean Schultz, Lisa B.
MacMillen, Kenneth C. Miller, Lawrence H. Parks, Suzanne Titus-Johnson and David
H. Martens) (the “named executive officers”), are “at will” employees. The named
executive officers may resign at any time and the Bank may terminate their
employment at any time for any reason or no reason, with or without cause and
with or without notice.


Each of the named executive officers receives a base salary and is eligible to
participate in the Bank's executive incentive compensation plans and
comprehensive benefit programs, including both qualified and nonqualified
retirement benefit plans. Subject to review by the Federal Housing Finance
Agency, base salaries for 2013 for the named executive officers are: Dean
Schultz, $811,800; Lisa B. MacMillen, $520,000; Kenneth C. Miller, $423,300;
Lawrence H. Parks, $419,600; Suzanne Titus-Johnson, $376,100 and David H.
Martens, $364,200.  


On occasion, the Bank may pay for resort activities for employees, including our
named executive officers, in connection with business-related meetings; and in
some cases, the Bank may pay the expenses for spouses/partners accompanying
employees to these meetings or other Bank-sponsored events. The President
receives use of a Bank-owned vehicle.


The Board adopted the Corporate Senior Officer Severance Policy ("Senior
Officers' Policy") applicable to the president, executive vice president, and
senior vice presidents, effective June 1, 2011. The Senor Officers' Policy
provides severance benefits in the event that the employee's employment is
terminated because the employee's job or position is eliminated or because the
job or position is substantially modified so that the employee is no longer
qualified or cannot perform the revised job. For these officers, severance under
the Senior Officers' Policy is equal to the greater of (i) 12 weeks of the
officer's base salary, or (ii) the sum of three weeks of the officer's base
salary, plus three weeks of the officer's base salary for each full year of
service and three weeks of base salary prorated for each partial year of service
at the Bank to a maximum of 52 weeks of base salary. The Senior Officers' Policy
also provides one month of continued health and life insurance benefits and, at
the Bank's discretion, outplacement assistance. The Senior Officers' Policy also
provides severance payments in connection with a "Change in Control" (as defined
by the Senior Officers' Policy).




